                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN

IN RE:
Debra C. Jeffries
                                                             Case No. 19-56859-mlo
                                                             Honorable Maria L. Oxholm
                                                             Chapter 13
___ Debtor(s)_______________/

                            APPLICATION FOR ATTORNEY FEES

        Tricia S. Terry, counsel for Debtor herein, hereby applies for the approval of attorney
fees with the unpaid balance to be paid through the Debtor’s chapter 13 plan.

1.
        a) Total Amount of Compensation Sought to Be Approved:              $914.00

        b) Total Amount of Expenses to Be Approved:                         $ 53.75

        c) Balance of Retainer on Hand with Applicant:                      $0.00

2.      Services for which an award are sought were rendered between 2/29/2020 to 6/19/2020.

       3.     Services provided included but were not limited to: Debtor’s counsel reviewed
order confirming plan, updated income, and trustee records. Debtor’s counsel had
communication with client (s) re: case.

4.      Not applicable

5.     Said services benefited the estate by: Continued to Distribution to Creditors and
maintaining plan feasibility.

       The current status of the case and the impact on the plan resulting from approval of this
application is: Payments to creditors may be delayed

6.     Future services to be provided include continued case monitoring and review as well as
motion practice.

7. Not applicable

8. Not applicable

9.      The amount of compensation previously awarded by the court is as follows: $3500.00

10.     A copy of this fee application was sent to the debtor via United States mail 7 days




     19-56859-mlo    Doc 29    Filed 06/29/20     Entered 06/29/20 08:41:55         Page 1 of 2
prior to the filing of this fee application. The debtor neither approved nor disapproved the
fee application.

        WHEREFORE, the Court is respectfully requested to enter an Order directing the
payment of $967.75 to the undersigned counsel for the Debtor as an administrative expense out
of the Debtor’s chapter 13 plan for legal services and fees provided and to the extent that fees
and costs pursuant to this Order are not disbursed by the Chapter 13 Trustee, they shall be paid
directly by the Debtor(s).

Date: June 19, 2020

                                             ___/s/Tricia S. Terry________
                                             TRICIA S. TERRY (P59522)
                                             MARRS & TERRY, PLLC
                                             6553 Jackson Rd
                                             Ann Arbor, MI 48103
                                             734-663-0555
                                             tterry@marrsterry.com




  19-56859-mlo        Doc 29   Filed 06/29/20     Entered 06/29/20 08:41:55       Page 2 of 2
